DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
Claim 8 recites “the pressure measuring surface being configured to put into contact with a surface” (lines 5-6), which should read “the pressure measuring surface being configured to be put into contact with a surface”
Claim 10 recites “a substantially plane surface” (lines 2-3), which should read “a substantially planar surface”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the vagina or the rectum” (line 2), which lacks antecedent basis.
Claim 4 recites the limitation “the shape of the pelvic cavity” (lines 2-3), which lacks antecedent basis.
Claim 6 recites the limitation “the mechanical properties” (lines 1-2) and “the organs” (line 4), which lack antecedent basis, wherein examiner has interpreted “the organs” (line 4) to read “the plurality of organs” as previously mentioned in earlier claims from which claim 6 is dependent. Moreover, the limitation of “the mechanical properties of the digital model” (lines 1-2) is unclear, as in claim 4, from which claim 6 depends, the digital model is constructed without using mechanical properties. For examination purposes, examiner has interpreted the digital model to be constructed with mechanical properties in such a manner that the mechanical properties of the digital model approach those measured at said one or more points of the surface of one of the plurality of organs.
Claim 7 recites the limitation “the mechanicals properties” (line 2), which lacks antecedent basis. Moreover, the limitation of “the mechanical properties of the digital model” (line 2) is unclear, as in claim 4, from which claim 6 depends, the digital model is constructed without using mechanical properties. For examination purposes, examiner has interpreted the digital model to be constructed with mechanical properties.
Claim 8 recites the limitations “the pelvic cavity” (line 2) and “the measuring surface” (line 7), which lack antecedent basis, wherein the examiner has interpreted “the measuring surface” (line 4) to read “the pressure measuring surface” as previously mentioned in the claim. Claim 8 also recites “in particular” (line 4), which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites the limitation “the surface of the closed flexible reservoir is a flexible surface” (lines 1-2), wherein claim 8 already recites the surface as being flexible, and thus claim 12 is improperly dependent on claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajbafzadeh (US-20060122488-A1) in view of Gellman (US-20040068203-A1).
Regarding claim 1, Kajbafzadeh teaches a method of determining mechanical properties of the pelvic cavity of a person or an animal, the pelvic cavity including a plurality of organs (measuring the pressure within the lower urinary tract of the patient (Kajbafzadeh, Paragraph [0004])) and the method comprising a step during which pressure is measured at one or more points of one of the organs of said pelvic cavity (measurements of pressure in the lower urinary tract…as the bladder is filled and during voiding (Paragraph [0009])), and during which, simultaneously, movements of a plurality of organs of said pelvic cavity are also measured (imaging of the lower urinary tract, as the bladder is filled and during voiding (Paragraph [0009])). 
However, while Kajbafzadeh discloses that the location of measuring pressure is well known (The positioning of the catheter or catheters depends upon the nature of the study to be conducted. This is well-known to persons of ordinary skill in the science of urodynamics, and as such, is not disclosed herein in detail (Paragraph [0009])), Kajbafzadeh fails to explicitly disclose that the step during which pressure is measured includes measuring at one or more points of the surface of one of the organs of said pelvic cavity. Gellman discloses a device for measuring pressure applied to a urethra of a patient, wherein Gellman explicitly discloses measuring at one or more points of the surface of one of the organs of the pelvic cavity (a portion of a wall 88 of the urethra 80 at least partially contacts the outer surface of at least some of the pressure sensors 41. The pressure sensors 41 generate electrical signals representative of the pressure applied by the wall 88 on the pressure sensors 41 at the location of each individual sensor (Gellman, Paragraph [0060])).

Regarding claim 2, Kajbafzadeh in view of Gellman teaches the method according to claim 1, but Kajbafzadeh fails to explicitly disclose that said organ on the surface of which pressure is measured is the vagina or the rectum. However, Gellman does disclose that said organ on the surface of which pressure is measured is the vagina or the rectum (The device can be positioned within a body of a patient within a variety of locations, e.g., a bladder, a rectum, an esophagus, a vagina, a cervix, a tissue, a lumen, or a body cavity (Gellman, Paragraph [0012])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman so as to incorporate said organ on the surface of which pressure is measured is the vagina or the rectum as taught by Gellman so as to determine the resistance to movement of the lateral walls of the vagina, which can be indicative of a defect in the vaginal walls (The resistance to movement may be, for example, indicative of a defect in the vaginal walls (Gellman, Paragraph [0054])).
Regarding claim 3, Kajbafzadeh in view of Gellman teaches the method according to claim 1, wherein the movements of said pelvic cavity are measured from data obtained by MRI of the person or of the animal (Kajbafzadeh, Paragraph [0009]).
Regarding claim 13, Kajbafzadeh in view of Gellman teaches the method according to claim 3, wherein the movements of said pelvic cavity are measured from data obtained by dynamic MRI of the person or of the animal (imaging of the lower urinary tract, as the bladder is filled and during voiding .
Claims 4-7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajbafzadeh in view of Gellman, as applied to claim 1 above, and further in view of Glossop (US-20050182319-A1).
Regarding claim 4, Kajbafzadeh in view of Gellman teaches the method according to claim 1, but Kajbafzadeh fails to explicitly disclose also including a step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity. Glossop teaches the imaging of anatomical regions (such as the urethra or anus (Glossop, Paragraph [0148])) using MRI to develop digital models of the regions (The imaging device may include magnetic resonance imaging (MRI) equipment (Paragraph [0060])), wherein Glossop further discloses constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity (the spatial relationships (e.g., position, orientation) of the one or more position indicating elements relative to one another and/or relative to the anatomical region may then be determined via an imaging device, the tracking device, and/or by other method. These spatial relationships may be determined by the methods discussed above. In an operation 505, these spatial relationship measurements may by used to form one or more models, such as a rigid body model (discussed above), piecewise rigid body representation, or deformable model of the anatomical region (Paragraph [0136]); The location of the one or more position indicating elements within the anatomical region may then be imaged using an imaging device such as, for example…magnetic resonance imaging (MRI), or other imaging device (Paragraph [0115])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman so as to incorporate also including a step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity as taught by Glossop so as to facilitate locating and orienting an instrument within the anatomical region (it is possible to graphically superimpose the location of the 
Regarding claim 5, Kajbafzadeh in view of Gellman and Glossop teaches the method according to claim 4, but Kajbafzadeh fails to explicitly disclose that construction of the digital model includes subdividing the digital model into finite elements. Glossop teaches constructing the digital model so as to include subdividing the digital model into finite elements (the position indicating elements may be used to drive a finite element model or other non-rigid (deformable) model of the anatomical region by for example (Glossop, Paragraph [0135])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Glossop so as to incorporate constructing the digital model so as to include subdividing the digital model into finite elements as taught by Glossop so as to be able to model the motion of the anatomical region (Glossop, Paragraph [0135]).
Regarding claim 6, Kajbafzadeh in view of Gellman and Glossop teaches the method according to claim 4, wherein Kajbafzadeh in view of Gellman and Glossop teaches the measuring of pressure at said one or more points of the surface of one of the plurality of organs (Kajbafzadeh, Paragraph [0009]; Gellman, Paragraph [0060], wherein pressure is a mechanical property), however Kajbafzadeh fails to explicitly disclose that the mechanical properties are used in the digital model (see 112(b) interpretation above) and are modified in such a manner that the movements obtained with the digital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one of the organs of the digital model are equal to the measured pressures. Glossop discloses that mechanical properties are used in the digital model and are modified in such a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Glossop so as to incorporate modifying the mechanical properties of the digital model so that the movement of the digital model approaches the movements as measured as taught by Glossop so as to correlate different mechanical properties with physiological cycles (Glossop, Paragraph [0170]), wherein the combination would teach the mechanical property to be modified being the pressure of Kajbafzadeh in view of Gellman and Glossop. 
Regarding claim 7, Kajbafzadeh in view of Gellman and Glossop teaches the method according to claim 4, but Kajbafzadeh fails to include, after modifying the mechanical properties of the digital model, a step of modifying the digital model, in order to simulate possible mechanical behavior of the pelvic cavity of the person or of the animal. Glossop discloses that after modifying the mechanical properties of the digital model, a step of modifying the digital model is included, in order to simulate possible mechanical behavior of the pelvic cavity of the person or of the animal (Glossop, Paragraph [0170]).

Regarding claim 16, Kajbafzadeh in view of Gellman and Glossop teaches the method according to claim 7, but Kajbafzadeh fails to explicitly disclose that the step of modifying the digital model comprises a step of modifying the shape of the digital model or modifying a mechanical property. Glossop teaches that modifying the digital model comprises a step of modifying the shape of the digital model or modifying a mechanical property (The same or a similar device may be used to dynamically reference the movements affecting the anatomical region and modify the registration in real time (Glossop, Abstract)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Glossop so as to incorporate that the step of modifying the digital model comprises a step of modifying the shape of the digital model or modifying a mechanical property as taught by Glossop so as to facilitate image guided surgery and enable more accurate procedures (There are many difficulties and problems in image guided surgery and the prior techniques. These are not limited to, but include: (a) obtaining adequate registration and (b) adequately dynamically referencing the anatomy or a portion thereof, and (c) verifying that registration is accurate enough to perform the procedure using image guidance (Glossop, Paragraph [0016])).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajbafzadeh in view of Gellman and Glossop, as applied to claim 1 above, and further in view of Brandao et al. .
Regarding claims 14 and 15, Kajbafzadeh in view of Gellman and Glossop teaches method according to claim 4, but Kajbafzadeh fails to teach that the step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity comprises a step of constructing a digital model of the pelvic cavity from data obtained by static MRI of the person or of the animal. Brandao discloses the use of static and dynamic MRI for the purpose of biomechanical simulation modeling, wherein Brandao further discloses using static MRI data for imaging purposes (left and right sides of the PFM can be evaluated in the axial static MR images and further categorized as having a normal structure, minor/partial injuries and major damage/tear (Brandao, Page 1325, Second Column, First Paragraph)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Glossop so as to incorporate a step of constructing a digital model of the pelvic cavity from data obtained by static MRI of the person or of the animal as taught by Brandao so as to allow for the evaluation and categorization of pelvic floor muscles (Brandao, Page 1325, Second Column, First Paragraph).
Further regarding claim 15, Kajbafzadeh fails to teach that the step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity also comprises a step of constructing a digital model of the pelvic cavity from standard mechanical properties. Glossop teaches constructing a digital model of the pelvic cavity from standard mechanical properties (Glossop, Paragraph [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Glossop so as to incorporate a step of constructing a digital model of the pelvic cavity from standard mechanical .
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer (GB-2075840-A) in view of Poeggel et al. ("Optical Fibre Pressure Sensors in Medical Applications"), hereinafter Poeggel, and Smith (US-20170258345-A1).
Regarding claim 8, Steer teaches a measuring device for measuring pressure in an organ of the pelvic cavity, the device comprising a pressure sensor mounted in a housing (Steer, Page 2, lines 58-62, Figure 3), and a closed flexible reservoir mounted in said housing (Page 2, lines 62-66, Figure 3) and having a surface, in particular a flexible surface, that constitutes a pressure measuring surface (Page 2, lines 62-66, Figure 3), the pressure measuring surface being configured to put into contact with a surface of the organ of the cavity (Page 2, lines 83-88) and the flexible reservoir being configured to transmit pressure exerted on the measuring surface to the sensor (Page 2, lines 70-73). However, Steer fails to explicitly disclose that the pressure sensor is an optical fiber pressure sensor. Poeggel discloses the use of optical fiber pressure sensors for urodynamic purposes (This means that the sensor can be placed directly inside a patient, e.g., for urodynamic (Poeggel, Abstract); the feasibility of a urodynamic system with OFPS (FST 200). The optical sensor was placed in a 1.6-mm (5 Fr) catheter, which was FDA approved for multiple usage (Page 17130, Paragraph 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Steer so as to incorporate the use of an optical fiber pressure sensor as taught by Poeggel as optical fiber sensors are immune to electromagnetic interference and is thus compatible in a medical environment so as to be able to use EM imaging alongside the optical fiber sensors (OFS can be fabricated from silica glass, which is a dielectric material and is inherently immune to electromagnetic interference (EMI). This makes OFS-based device compatible with the medical environment where EMI is central to a range of diagnostic 
However, the combination of Steer in view of Poeggel fails to explicitly disclose that the housing is non-metallic. Smith discloses a device for measuring pressure in an organ of the pelvic cavity, wherein Smith further discloses that the housing of the device is non-metallic (With continued reference to FIG. 1, the hollow tube 15 can be formed of flexible, biocompatible material, such as PVC or a polyolefin, with sufficient properties, such as wall thickness, to resist collapse under normal conditions, and sized in length to extend from within a cavity (e.g., the alimentary canal or urinary tract) of a patient to outside the body of the patient (Smith, Paragraph [0023])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Steer in view of Poeggel so as to incorporate the use of a non-metallic housing as taught by Smith as non-metallic housing would be biocompatible and capable of withstanding pressure within a cavity (Smith, Paragraph [0023]).
Regarding claim 9, Steer in view of Poeggel and Smith teaches a measuring device according to claim 8, wherein the flexible reservoir is filled with a fluid or with a gel (Steer, Page 2, lines 83-88).
Regarding claim 10, Steer in view of Poeggel and Smith teaches a measuring device according to claim 8, presenting a longitudinal direction, and wherein the pressure measuring surface is a substantially plane surface having its normal perpendicular to the longitudinal direction (Steer, Figure 3, wherein the entire length of tube 200 is considered substantially planar and has a normal perpendicular to a longitudinal axis along the length of the tube, see 112(b) interpretation above).
Regarding claim 11, Steer in view of Poeggel and Smith teaches a device according to claim 8, wherein at least a portion of the sensor is mounted in said flexible reservoir or else in contact with a surface of said flexible reservoir (Steer, Page 2, lines 70-73, Figure 3). However, Steer fails to explicitly 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Steer in view of Poeggel and Smith so as to incorporate the use of an optical fiber sensor as taught by Poeggel as optical fiber sensors are immune to electromagnetic interference and is thus compatible in a medical environment so as to be able to use EM imaging alongside the optical fiber sensors (Poeggel, Page 17124, Paragraph 2).
Regarding claim 12, Steer in view of Poeggel and Smith teaches a measuring device according to claim 8, wherein the surface of the closed flexible reservoir is a flexible surface (Steer, Page 2, lines 62-66, Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791